UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                 X
IRA SIMON,

                             Plaintiff,
                                                           MEMORANDUM & ORDER
                      V.                                   19-CV-2829(WFK)(RER)

CADMAN TOWERS,TUDOR REALTY,
SKYLINE CONSTRUCTION,and
ZIMMERMAN,

                             Defendants.
                                                  X
WILLIAM F. KUNTZ,II, United States District Judge:

       On May 7,2019,Plaintiff Ira Simon ("Plaintiff), appearing pro se,filed this action
against Defendants Cadman Towers, Skyline Construction Company,Tudor Realty, and
Zimmerman (collectively,"Defendants"). See Compl.,ECF No. 1. By Memorandum and Order
dated May 21,2019,the Court dismissed the Complaint for lack of subject matter jurisdiction
with leave to file an Amended Complaint that would support the Court's subject matter

jurisdiction within 30 days from the entry ofthe Memorandum and Order. See Mem.& Ord.,
ECF No. 4. The Court also notified Plaintiff that if he failed to file an Amended Complaint

within the 30-day period. Judgment shall enter dismissing this action without prejudice. Id. To
date, more than 30 days have elapsed and Plaintiff has not filed an Amended Complaint or
shown good cause why he cannot comply.
        Accordingly, the Clerk of Court is directed to enterjudgment dismissing this action

without prejudice. Fed. R. Civ. P. 12(h)(3). The Court certifies pursuant to 28 U.S.C. §

1915(a)(3)that any appeal from this Order would not be taken in good faith and therefore in
forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369
U.S. 438,444-45 (1962).

                                     SO ORDEREI



                                      s/William F. Kuntz, II

                                      WILLIAM F. KUNT
                                      United States Distrid Judge
Dated: Brooklyn, New York
       July 11,2019
